DETAILED ACTION
This Office action is in response to an RCE submitted on June 11, 2021.
Claims 1-20 are pending.
Claims 1-3, 5, 9-11, 14, and 17-18 are rejected.
Claims 4, 6-8, 12-13, 15-16, and 19-20 are objected to. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
 
Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 9-11, 14, and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below (see Office Action) according to the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 3, 5, 9, 11, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2019/0281494 A1, “Chan”) in view of Albasheir et al. (US 2019/0075431 A1, “Albasheir”) and Dods et al. (US 10,862,805 B1, “Dods”).
Regarding claims 1, 9, and 17, Chan discloses in a network that includes a user plane function that performs processing of user plane traffic sessions from one or more mobile wireless user devices (UPF 215 in a network, see FIG. 2A-2G), a method comprising: 
periodically monitoring resource utilization of the user plane function to estimate a resource utilization level of respective user plane function (monitoring the UPF’s resource utilization pertaining to a network slice and generating state information indicating if the resources are over-utilized [i.e., congested] at the UPF, see FIG. 2B and ¶ 33); 
based on the periodically monitoring, storing for the respective user plane function a resource utilization level indicator for each of the respective user plane function according a resource utilization level of the respective user plane function (the state information indicating if the resources are over-utilized at the UPF is transmitted to admission and congestion control system 130, and the admission and congestion control system analyzes the state information, see FIG. 2B and ¶¶ 33; this suggests that the state information for the UPF must be stored since analysis of the state information cannot occur without storing the received state information first); and 
a user plane traffic session (session management function or SMF 219 suggests that there are user plane traffic sessions for a service area of the congested network slice, see FIG. 2A-2G and ¶ 73) among the user plane function based on comparing the resource utilization level indicators for the respective user plane function to a resource utilization threshold (if there are additional resources available, the UPF along with user plane traffic sessions at the UPF are assigned more resources, see ¶ 35; if there is insufficient resources available, resources at other network slices are reduced, and in turn, the UPF along with user plane traffic sessions at the UPF are assigned those resources, see ¶¶ 36-37).
Although, Chan discloses adding additional UPF to a network slice (see ¶ 65), Chan does not explicitly disclose a plurality of user plane functions, and among the plurality of user plane functions.
Albasheir discloses a plurality of user plane functions (multiple UPFs, see FIG. 2, 4; moreover, another user plane or UPF can be selected based at least in part on the utilization information and be assigned one or more existing connections via handover [i.e., reassigning user plane traffic sessions], which results in balancing of load between user planes or UPFs, see ¶¶ 67-68), and among the plurality of user plane functions (a UPF can be monitored to detect if the number of allowable sessions exceeds a threshold, see ¶ 13; in other words, a UPF can serve multiple user plane traffic sessions, which means multiple UPFs can serve multiple user plane traffic sessions as well).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chan as taught by Albasheir, since the modification, as suggested in ¶¶ 12-13 of Albasheir, enables a network to balance a load provided to various UPFs in the network by rerouting additional requests to UPFs with lower 
However, Chan and Albasheir do not explicitly disclose by moving the user plane traffic session, wherein the user plane traffic session is active longer than a time duration threshold.
Dods discloses by moving the user plane traffic session, wherein the user plane traffic session is active longer than a time duration threshold (a network device determines that a session is a high-throughput session by determining that the session has been active for longer than a threshold [e.g., 30 minutes], see 5:65-6:8, 6:30-47; the network device then offloads the high-throughput session, see 5:65-6:8, 6:30-47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chan and Albasheir as taught by Dods, since the modification, as suggested in 5:65-6:8, 6:30-47 of Dods, enables a network to identify sessions that are active for a long period as high-throughput sessions and offloads them, thereby realizing improved efficiency in the use of network resources.
Furthermore, regarding claim 9, Chan discloses an apparatus (see FIG. 4) comprising: 
one or more network interface configured to enable communications in a network (communication interface 425, see FIG. 4); 
a memory (memory 415, see FIG. 4); and 
a processor configured to perform operations (processor 410, see FIG. 4).
However, Chan does not explicitly disclose one or more network interface cards.
Albasheir discloses one or more network interface cards (NIC, see ¶ 81).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chan as taught by Albasheir, since 
Furthermore, regarding claim 17, Chan discloses one or more non-transitory computer readable storage media encoded with software comprising computer executable instructions and when the software is executed operable to perform operations (software 420 stored in memory 415, which is executed by processor 410, see FIG. 4).
Regarding claims 3, 11, and 18, Chan discloses wherein periodically monitoring includes: 
defining a plurality of resource groups based on resource utilization level (a resource can be a combination of a physical resource, a logical resource, and a virtual resource, see ¶ 12); and 
within a slice in the network, assigning user plane functions to one of the plurality of resource groups based on resource utilization level of respective user plane functions (monitoring the UPF’s resource utilization pertaining to a network slice and generating state information indicating if the resources are over-utilized [i.e., congested] at the UPF, see FIG. 2B and ¶ 33; if there are additional resources available, the UPF along with user plane traffic sessions at the UPF are assigned more resources, see ¶ 35; if there is insufficient resources available, resources at other network slices are reduced, and in turn, the UPF along with user plane traffic sessions at the UPF are assigned those resources, see ¶¶ 36-37).
Regarding claims 5 and 14, Chan discloses wherein the periodically monitoring, storing and re-assigning are performed by a session management function in the network, and for each slice in the network (a gNB, a UPF, an SGW, a PGW, or some other network device of a .

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Albasheir and Dods as applied to claims 1 and 9 above, and further in view of Farooq (US 2020/0314672 A1).
Regarding claims 2 and 10, Chan does not explicitly disclose for new user plane traffic sessions within a slice and for a given tracking area, initially selecting user plane functions, of the plurality of user plane functions, which have lower resource utilization.
Albasheir discloses for new user plane traffic sessions within a slice and for a given tracking area, initially selecting user plane functions, of the plurality of user plane functions, which have lower resource utilization (rerouting new requests to another UPF having a lower utilization level, see ¶ 13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chan as taught by Albasheir, since the modification, as suggested in ¶¶ 12-13 of Albasheir, enables a network to balance a load provided to various UPFs in the network by rerouting additional requests to UPFs with lower utilization, which avoids over-allocation of resources, thereby avoiding reductions to the level of service provided to various UEs transmitting or receiving traffic associated with UPFs.
However, Chan, Albasheir, and Dods do not explicitly disclose on a round-robin basis.
Farooq discloses on a round-robin basis (network functions are pooled and load balanced in a round-robin fashion, see ¶ 15).
.

Allowable Subject Matter
Claims 4, 6-8, 12-13, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474